Citation Nr: 1429317	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  12-23 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1955 to December 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in in Montgomery, Alabama, which denied service connection for bilateral hearing loss, tinnitus and hemorrhoids.  The Veteran timely appealed that decision.  Following the Board's December 2013 decision that denied service connection for tinnitus and remanded the other claims, the Appeals Management Center (AMC) granted service connection for hearing loss in a March 2014 rating decision.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in June 2013; a transcript of that hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

Hemorrhoids did not have onset in service and are not otherwise related to the Veteran's military service.


CONCLUSION OF LAW

The Veteran does not have hemorrhoids that are the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Proper VCAA notice must inform the claimant of any information and evidence not in the record that (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These requirements apply to all elements of a claim, including (1) veteran status; (2) existence of a disability; (3) a connection between the military service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Proper notice must be provided prior to the initial unfavorable decision.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, a September 2009 letter notified the appellant of the evidence and information necessary to substantiate his claim, the responsibilities of the appellant and VA in obtaining such evidence, and the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  This was prior to the initial adjudication of the appellant's claim in July 2010.  A second letter was also sent in August 2010.  These letters fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As such, VA satisfied its duty to notify the appellant.

VA has also satisfied its duty to assist the appellant in the development of his claim.  

First, VA satisfied its duty to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, and to provide a medical examination or opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All identified, available VA and non-VA records have been obtained and considered.  There is no indication or argument that any pertinent medical records remain outstanding with regards to the Veteran's claim.

Specifically, in its December 2013 remand decision, the Board requested that outstanding VA treatment records and outstanding private medical records be obtained.  The records from VA have been obtained and associated with the Veteran's claims file.  The Veteran was also provided a release form for private records in a letter dated December 19, 2013.  This form was not returned to VA.  Therefore, there is no indication or argument that any pertinent medical records remain outstanding.  

The Veteran was also afforded a VA examination concerning his claimed disability in February 2014, after one was ordered by the Board's remand decision.  This examination was thorough and included appropriate testing, and there is no argument or indication that it was inadequate for adjudication purposes.  Therefore, the medical evidence is sufficient for a fair adjudication.  Moreover, based on the foregoing, the Board finds that the Appeals Management Center substantially complied with the mandates of its remand.  See Stegall v. West, 11 Vet. App. 268 (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103 requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103, and they have not identified any prejudice in the conduct of the Board hearing.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A , or 38 C.F.R. § 3.159.  


II.  Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including evidence pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires competent and credible evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran has demonstrated that he has a current disability, inasmuch as hemorrhoids were diagnosed at his VA examination.  He can also demonstrate an in-service injury or event, as a service treatment record from January 22, 1958, states that the Veteran thought "that he has hemorrhoids, some bleeding and pain when bowel movement."  

Therefore, the remaining issue is the existence of a nexus between his current hemorrhoids and his in-service injury.  Here, the Veteran cannot make a sufficient showing.

The Veteran testified about his hemorrhoids at his June 2013 Board hearing.  He is competent to report his medical history and symptoms.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran stated that he thought he was treated for hemorrhoids in 1958, towards the end of his enlistment.  He said that he started using suppositories not long after leaving service, and that he had surgery in 2002.  He stated that he sees a doctor for his hemorrhoids every four months.  Upon questioning from the undersigned, the Veteran stated that he has had hemorrhoids on and off since service.  The Veteran has made other statements concerning his hemorrhoids.  At his VA examination, he stated that he had hemorrhoids during service, in 1957.  

However, as noted in the VA examination report, the Veteran never received a diagnosis of hemorrhoids in service.  Rather, he reported bleeding and pain during bowel movements, and his suspicion that he had hemorrhoids.  The Veteran did not have hemorrhoids when he left service, as his separation examination reported a normal anus and rectum, and in his medical history he denied hemorrhoids (described as "piles") and rectal disease.  

Additionally, the recent treatment records submitted by the Veteran suggest that his hemorrhoids are acute, and not persistent and recurrent hemorrhoids that have existed since service.  The Veteran had a hemorrhoidectomy in 1999 by Dr. W., and was diagnosed with internal hemorrhoids in March 2000 and December 2005 by Dr. M.F.  However, other medical records submitted by the Veteran do not list hemorrhoids among his current health issues.  See, e.g., reports from July 24, 2010; October 20, 2010; and March 21, 2011.  

Medical evidence of record also weighs against the finding of a nexus.  At the Veteran's February 2014 VA examination, the examiner reviewed the Veteran's claims file and the Veteran's hemorrhoid history.  He concluded that it was less likely than not that the Veteran's current hemorrhoids were related to his military service.

STRs in the c-file do not document visible hemorrhoids as the cause of his 1/22/1958 complaints. I did not locate documentation of persistent abnormality of his rectal exam in his STRs.  "Some bleeding and pain with bowel movement" is a common occurrence and usually does not represent abnormality in the rectum. Such symptoms commonly occur in people with constipation or with skin irritation of the rectum. He supposes that that he had hemorrhoids in 1958 that have persisted to the present day, but there is no documentation of hemorrhoids by a medical professional until >40 years after his discharge from the military.  His current hemorrhoids more likely than not developed many years after his discharge from the military as the consequences of his diet and physical activity and from the effects of years of aging.

VA medical examination at p. 3.

Therefore, to the extent that the Veteran believes that he has hemorrhoids as a result of his service, he is not competent to offer an opinion as to the etiology of his current disability.  Rather, this question requires specialized knowledge, training, or experience due to the Veteran's medical history and the involved bodily system, as well as the Board's findings herein that he is not credible with respect to persistent and recurrent symptoms.  See Barr, 21 Vet. App. at 307-08; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  There is no medical evidence of record to rebut the VA examiner's opinion against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  

Accordingly, as evidence of record weighs against the existence of a nexus, service connection is not warranted.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.


ORDER

Service connection for hemorrhoids is denied.  



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


